       Case 2:21-cv-00186-SRB Document 58 Filed 05/06/21 Page 1 of 6




 1 John T. Lewis* (DC Bar No. 1033826)
   Democracy Forward Foundation
 2 P.O. Box 34553
   Washington, DC 20043
 3
   jlewis@democracyforward.org
 4 (202) 448-9090
 5 Counsel for Amici Curiae American
   Immigration Lawyers Association,
 6 Catholic Legal Immigration Network,
   Inc., National Immigrant Justice Center,
 7
   National Immigration Law Center, and
 8 Refugee and Immigrant Center for
   Education and Legal Services
 9
   *Admitted pro hac vice
10
11                              UNITED STATES DISTRICT COURT
                                    DISTRICT OF ARIZONA
12
13 State of Arizona, et al.,                   Case No. 2:21-cv-00186-PHX-SRB
14                Plaintiffs,                  UNOPPOSED MOTION FOR LEAVE
15         v.                                  TO FILE BRIEF OF AMICI CURIAE
                                               IMMIGRATION ORGANIZATIONS
16 U.S. Department of Homeland Security, et    IN SUPPORT OF DEFENDANTS
   al.,
17
               Defendants.
18
19
20
21
22
23
24
25
26
       Case 2:21-cv-00186-SRB Document 58 Filed 05/06/21 Page 2 of 6




 1         The American Immigration Lawyers Association, the Catholic Legal Immigration
 2 Network, Inc., the National Immigrant Justice Center, the National Immigration Law

 3 Center, and the Refugee and Immigrant Center for Education and Legal Services
 4 respectfully request the Court’s permission to file the attached brief of amici curiae.
 5 Plaintiffs have represented that they do not oppose this motion, and Defendants have

 6 represented that they consent to this motion.
 7                    IDENTITY AND INTERESTS OF AMICI CURIAE
 8         Amici curiae are immigration organizations with longstanding interests in the just,

 9 humane, and lawful enforcement of the Nation’s immigration laws. Specifically,
10         •      The American Immigration Lawyers Association is a national association
11                with more than 15,000 members throughout the United States, including
12                lawyers and law school professors who practice and teach in the field
13                of immigration and nationality law.
14         •      Rooted in the Gospel value of welcoming the stranger, the Catholic Legal
15                Immigration Network, Inc. is the nation’s largest network of nonprofit
16                immigration legal services providers, with more than 370 programs in 49
17                states and the District of Columbia that collectively serve hundreds of
18                thousands of low-income immigrants each year.
19         •      The National Immigrant Justice Center is a program of the Heartland
20                Alliance which, through its staff of attorneys, paralegals, and a network of
21                over 1,500 pro bono attorneys, provides free or low-cost legal services to
22                thousands of immigrants and engages in strategic policy and litigation work
23                around immigration enforcement issues at the federal and state levels.

24         •      The National Immigration Law Center is a national organization exclusively
25                dedicated to defending and advancing the rights and opportunities of low-
26                income immigrants and their families, which has won landmark legal

                                                   1
       Case 2:21-cv-00186-SRB Document 58 Filed 05/06/21 Page 3 of 6




 1                decisions protecting fundamental rights and advanced policies that reinforce
 2                the nation’s values of equality, opportunity, and justice.

 3          •     The Refugee and Immigrant Center for Education and Legal Services is the
 4                largest immigration legal services provider in Texas, and seeks to defend the
 5                rights of immigrants and refugees, empower individuals, families, and

 6                communities, and advocate for liberty and justice.
 7 In particular, amici and their members have an interest in the continued application of the
 8 immigration enforcement guidance documents at issue in this case.
 9          Amici also have a demonstrated interest in the application of the Nation’s laws
10 concerning vacancies, acting officials, and orders of succession, including the
11 Appointments Clause of the U.S. Constitution. Amici have participated in other cases
12 wherein officials of the Department of Homeland Security (“DHS”), including Kenneth T.
13 Cuccinelli, who signed the agreement between Arizona and DHS at issue in this case, are
14 alleged to have been appointed unlawfully. In one of those cases, amici obtained a ruling
15 that Cuccinelli was unlawfully appointed as Acting Director of U.S. Citizenship and
16 Immigration Services, vacating several directives he issued in that capacity. See L.M.-M. v.
17 Cuccinelli, 442 F. Supp. 3d 1 (D.D.C. 2020), appeal dismissed, 2020 WL 5358686 (D.C.
18 Cir. 2020); see also Central Am. Res. Ctr. v. Cuccinelli, No. 1:20-cv-2363 (D.D.C. filed
19 Aug. 26, 2020). In other cases, amici have obtained rulings that purported Acting DHS
20 Secretaries Kevin McAleenan and Chad Wolf were appointed unlawfully. See, e.g., La
21 Clinica de la Raza v. Trump, 2020 WL 7053313 (N.D. Cal. 2020); Batalla Vidal v. Wolf, --
22 - F. Supp. 3d ---, 2020 WL 6695076 (E.D.N.Y. 2020); Immigrant Legal Res. Ctr. v. Wolf,
23 491 F. Supp. 3d 520 (N.D. Cal. 2020); see also AsylumWorks v. Wolf, No. 1:20-cv-03815
24 (D.D.C. filed Dec. 23, 2020); U.T. v. Barr, No. 1:20-cv-00116 (D.D.C. filed Jan. 15,
25 2020).
26

                                                   2
        Case 2:21-cv-00186-SRB Document 58 Filed 05/06/21 Page 4 of 6




 1                                          ARGUMENT
 2         “Amicus briefs are considered at the discretion of the Court.” Miracle v. Hobbs, 333

 3 F.R.D. 151, 156 (D. Ariz. 2019) (Bolton, J.). “The role of amici is threefold: (1) to aid in a
 4 matter of general public interest; (2) to supplement efforts of counsel; and (3) to highlight
 5 relevant law that has escaped consideration.” Id. (citing Miller-Wohl Co. v. Comm’r of

 6 Labor & Indus., 694 F.2d 203, 204 (9th Cir. 1982)).
 7         There is no question that “the instant matter is one of public interest,” and that amici
 8 “may be able to highlight arguments and/or relevant law that may otherwise escape the
 9 Court's consideration.” Id. at 157. This case involves an extraordinary agreement between
10 Arizona and DHS, signed by Cuccinelli, that purports to give Arizona a special
11 opportunity for notice and comment on changes to immigration policies. See Compl. Ex.
12 C, ECF No. 1-2. As the Court has observed, “to the extent that that [agreement] had any
13 effect on the arguments that may be made with respect to the outstanding request for
14 preliminary injunction … , it seems that a preliminary question is whether or not it has any
15 validity, which it would not have if it was signed by a person without authority.” Tr. of
16 Apr. 8, 2021 Hr’g Regarding Pls.’ Mot. for Prelim. Inj. at 31:14-20.
17         As outlined above, amici have extensive experience in these matters. The brief that

18 amici request leave to file focuses exclusively on Cuccinelli’s authority to sign the
19 agreement at issue. Amici therefore believe that their participation will aid the Court’s
20 consideration of this case.
21                                          CONCLUSION

22         The Court should grant amici curiae’s motion for leave to file and direct the clerk to

23 file the attached brief on the docket.
24
25
26

                                                   3
       Case 2:21-cv-00186-SRB Document 58 Filed 05/06/21 Page 5 of 6




 1   Dated: May 6, 2021                    Respectfully submitted,
 2                                         /s/ John T. Lewis
                                           John T. Lewis* (DC Bar No. 1033826)
 3
                                           Democracy Forward Foundation
 4                                         P.O. Box 34553
                                           Washington, DC 20043
 5                                         jlewis@democracyforward.org
                                           (202) 448-9090
 6
                                           Counsel for Amici Curiae American
 7
                                           Immigration Lawyers Association,
 8                                         Catholic Legal Immigration Network,
                                           Inc., National Immigrant Justice Center,
 9                                         National Immigration Law Center, and
                                           Refugee and Immigrant Center for
10                                         Education and Legal Services
11
                                           *Admitted pro hac vice
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
       Case 2:21-cv-00186-SRB Document 58 Filed 05/06/21 Page 6 of 6




 1                                CERTIFICATE OF SERVICE
 2         I hereby certify that on May 6, 2021, I electronically transmitted the attached

 3 document to the Clerk’s office using the CM/ECF System for filing. Notice of this filing
 4 will be sent by email to all parties by operation of the Court’s electronic filing system.
 5                                                    /s/ John T. Lewis
                                                      John T. Lewis
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
